          Case 3:20-cv-00517-BR          Document 1    Filed 03/27/20      Page 1 of 9



Thomas Lether, OSB # 101708
E-mail: tlether@letherlaw.com
Eric J. Neal, OSB #110268
E-mail: eneal@letherlaw.com
Westin McLean, OSB # 094389
E-mail: wmclean@letherlaw.com
LETHER LAW GROUP
1848 Westlake Ave. N. Suite 100
Seattle, WA 98109
T: 206-467-5444
Attorneys for Plaintiff
The Phoenix Insurance Company




                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION


 THE PHOENIX INSURANCE COMPANY, a                       No.
 Connecticut insurance company,
                                                        COMPLAINT FOR
                        Plaintiff,                      CONTRIBUTION AND
                                                        DECLARATORY RELIEF
                vs.

 ZURICH AMERICAN INSURANCE COMPANY,
 a New York insurance company, and SKANSKA
 USA BUILDING, INC., a Delaware corporation,

                         Defendants.

       COMES NOW, PLAINTIFF The Phoenix Insurance Company (hereinafter “Phoenix”), by

and through its attorneys, alleges as follows:

                                             PARTIES




Page 1 - COMPLAINT
                                                                    LETHER LAW GROUP
                                                              1848 WESTLAKE AVENUE N, SUITE 100
                                                                       SEATTLE, WA 98109
                                                               P: (206) 467-5444 F: (206) 467-5544
          Case 3:20-cv-00517-BR          Document 1        Filed 03/27/20      Page 2 of 9



1.     Phoenix is an insurance company organized under the laws of the State of Connecticut.

Phoenix has its principal place of business in the State of Connecticut. Phoenix is licensed to

conduct insurance business in the State of Oregon.

2.     Zurich American Insurance Company (hereinafter, “Zurich”) is an insurance company

organized under the laws of the State of New York. Upon information and belief, Zurich has its

principal place of business in the State of Illinois. Zurich is licensed to conduct insurance business

in the State of Oregon.

3.     Skanska USA Building, Inc. (hereinafter “Skanska”) is a Delaware corporation. Skanska

has its principal place of business in the State of New Jersey.

                                 JURISDICTION AND VENUE

4.     Phoenix is a citizen of the State of Connecticut.

5.     Zurich is a citizen of the State of New York and the State of Illinois.

6.     Skanska is a citizen of the State of Delaware and the State of New Jersey.

7.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 because the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and diversity amongst

the parties is complete.

8.     The Court also has jurisdiction over this action pursuant to 28 U.S.C. § 2201, because

there is a real, substantial, and justiciable issue in controversy between the parties to this action

with respect to the existence of insurance coverage under the policies of insurance issued by

Phoenix and Zurich to Skanska. A judicial determination and a declaration of the rights and

obligations as between the parties is necessary and appropriate at this time because Phoenix has

no adequate remedy at law which will resolve the current controversy.




Page 2 - COMPLAINT
                                                                        LETHER LAW GROUP
                                                                  1848 WESTLAKE AVENUE N, SUITE 100
                                                                           SEATTLE, WA 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
          Case 3:20-cv-00517-BR         Document 1       Filed 03/27/20     Page 3 of 9



9.     Venue is proper with this Court pursuant to 28 U.S.C. § 1391 because this action involves

claims for insurance coverage arising out of a loss that occurred in Tualatin, Oregon.

                                                FACTS

A.     The Project and Underlying Action

10.    The instant action arises out of personal injury claims asserted by David Quirk in a civil

lawsuit against Skanska. Mr. Quirk initially filed his civil action in Multnomah County Circuit

Court (Case No. 16CV03356). However, the case was removed to this Court and entitled David

Quirk v. Skanska USA Building, Inc., United States District Court for the District of Oregon,

Case No. 3:16-cv-00352-AC (hereinafter the “Underlying Action”).

11.    In the Underlying Action, Mr. Quirk alleged that he suffered personal injury on or about

April 4, 2014 while working on a construction project at the LAM Research facility located in

Tualatin, Oregon (hereinafter the “Project”).

12.    Skanska was the general contractor for the Project.

13.    Mr. Quirk was working within the course and scope of his employment with Charter

Mechanical Contractors, Inc. (hereinafter “Charter”) when the alleged injuries occurred.

14.     Charter was a subcontractor hired by Skanska to perform piping and plumbing work for

the Project.

15.    The Subcontract Agreement between Skanska and Charter required Charter to indemnify

Skanska for, among other things, claims for injury to a person arising from Charter’s work on the

Project. This Agreement further required Charter to maintain commercial general liability

insurance that named Skanska as an additional insured under that policy of insurance.




Page 3 - COMPLAINT
                                                                     LETHER LAW GROUP
                                                               1848 WESTLAKE AVENUE N, SUITE 100
                                                                        SEATTLE, WA 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
            Case 3:20-cv-00517-BR         Document 1       Filed 03/27/20     Page 4 of 9



16.     In the Underlying Action, Mr. Quirk alleged that he fell into a hole while he was replacing

test gauges as part of his work on the Project. Mr. Quirk alleged that he suffered various injuries

as a result of the fall.

17.     Mr. Quirk alleged that Skanska was liable for causing his injuries and resulting damages

under multiple legal theories, including Oregon’s Employer Liability Act, the Oregon Safe

Employment Act, negligence per se based on OSHA violations, and common law negligence.

18.     Mr. Quirk alleged that Skanska was engaged in a common enterprise with Mr. Quirk

and/or retained the right to control or had actual control over the manner or method of the risk

producing activity at issue.

19.     Mr. Quirk further alleged that Skanska acted negligently and/or violated the law and

caused his injuries in the following ways:

            Failing to provide a proper floor hole cover and/or railings;

            Failing to have the floor hole attended while the hole was uncovered;

            Failing to adequately mark the floor hole and/or otherwise warn to prevent people

             from falling in the hole;

            Allowing the floor hole to exist and result in an unsafe work site;

            Failing to implement a proper safety program for all workers on the Project;

            Failing to properly supervise and train all workers on the Project.

20.     Mr. Quirk sought recovery of economic, non-economic and punitive damages from

Skanska in the Underlying Action.

21.     The Court in the Underlying Action found that Skanska had the right to and did control

coordination of the various subcontractor work on the Project, access to the room where the fall

occurred, and the use of safety measures and warnings related to the location of the fall.

Page 4 - COMPLAINT
                                                                       LETHER LAW GROUP
                                                                 1848 WESTLAKE AVENUE N, SUITE 100
                                                                          SEATTLE, WA 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
          Case 3:20-cv-00517-BR          Document 1       Filed 03/27/20     Page 5 of 9



B.     The Insurance Policies

22.    Phoenix issued a commercial insurance policy to Charter as the named insured, known as

policy number DT-CO-527D0542-PHX-13 (hereinafter “the Phoenix Policy”). The Phoenix

Policy was in effect from September 1, 2013 through September 1, 2014.

23.    The Phoenix Policy provides general liability coverage pursuant to the terms stated therein

and not otherwise.

24.    The Phoenix Policy contained an endorsement that provided liability coverage to

additional insureds when Charter entered into a written contract with another party requiring such

coverage. The scope of additional insured coverage was limited to liability for bodily injury

caused by acts or omission of Charter in the performance of Charter’s work on a given project.

25.    Upon information and belief, Zurich issued a commercial insurance policy, which included

general liability coverage, to Skanska as a named insured. Zurich’s insurance policy was in effect

at the time of the alleged incident giving rise to the Underlying Action.

26.    Zurich was obligated to defend and indemnify Skanska with regard to the claims asserted

in the Underlying Action under the terms of the insurance policy issued by Zurich.

27.    Upon information and belief, the insurance policy issued by Zurich contained a deductible

and/or self-insured retention in an amount up to $500,000. Under the Zurich policy, Skanska was

obligated to pay the deductible and/or self-insured retention before Zurich was obligated to pay

for defense or indemnity with regard to losses or claims covered under the Zurich policy.

C.     Tender to Phoenix, Defense Provided to Skanska and Settlement of Underlying
       Action

28.    On or about February 16, 2016, Zurich tendered the Complaint filed in the Underlying

Action to Phoenix and requested that Phoenix provide a defense and indemnity coverage to

Skanska for the claims asserted in the Underlying Action.
Page 5 - COMPLAINT
                                                                      LETHER LAW GROUP
                                                                1848 WESTLAKE AVENUE N, SUITE 100
                                                                         SEATTLE, WA 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
          Case 3:20-cv-00517-BR           Document 1       Filed 03/27/20      Page 6 of 9



29.    On or about February 19, 2016, Skanska tendered the Complaint filed in the Underlying

Action to Phoenix and requested that Phoenix defend and indemnify Skanska with regard to the

claims asserted in the Underlying Action.

30.    On March 22, 2016, Phoenix agreed to defend Skanska as an additional insured under the

Phoenix Policy against the claims asserted in the Underlying Action, subject to a written

reservation of rights. Phoenix’s express reservation of rights included the right to seek an

allocation of costs between covered and uncovered claims and recover any amounts it paid for

claims that are determined to be not covered under the Phoenix Policy.

31.    Zurich, and not Phoenix, was required under Oregon law and its policy of insurance to

defend and indemnify Skanska against the claims asserted in the Underlying Action arising from

Skanska’s work, acts, omissions, fault and/or liability. Zurich’s obligation to defend and indemnify

Skanska was not limited or negated by the fact Skanska was also an additional insured under the

Phoenix Policy.

32.    Because defense and coverage was owed under the Zurich policy, Skanska was obligated

to satisfy its deductible and/or self-insured obligations under that policy.

33.    Zurich did not defend Skanska against the claims asserted in the Underlying Action.

34.    Phoenix expended $207,870.93 in costs and attorney fees in providing a defense to

Skanska against the claims asserted in the Underlying Action.

35.    Neither Zurich nor Skanska paid any amount for fees or costs incurred in defending

Skanska against the claims asserted in the Underlying Action.

36.    The claims asserted against Skanska in the Underlying Action were settled by agreement

of the underlying parties in exchange for payment to $500,000 to Mr. Quirk. Phoenix funded this

settlement for Skanska.

Page 6 - COMPLAINT
                                                                       LETHER LAW GROUP
                                                                 1848 WESTLAKE AVENUE N, SUITE 100
                                                                          SEATTLE, WA 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
          Case 3:20-cv-00517-BR         Document 1      Filed 03/27/20     Page 7 of 9



37.    Neither Zurich nor Skanska contributed any funds for the settlement.

                                    CLAIMS FOR RELIEF

A.     Contribution and/or Equitable Contribution

38.    Phoenix hereby incorporates the allegations stated in paragraphs 1 through 37 above as

though set forth fully herein.

39.    Phoenix paid $207,870.93 for costs and attorney fees in defending Skanska against the

claims asserted in the Underlying Action.

40.    Based on the doctrines of contribution and/or equitable contribution, Phoenix is entitled to

recovery and/or reimbursement from Zurich and Skanska in an amount up to $207,870.93 for

their proportionate share of the costs and fees incurred in defending Skanska with regard to the

Underlying Action.

41.    Phoenix paid $500,000 to settle the claims asserted against in the Underlying Action.

42.    Based on the doctrines of contribution and/or equitable contribution, Phoenix is entitled to

recovery and/or reimbursement from Zurich and Skanska in an amount up to $500,000 for their

proportionate indemnity obligation for the settlement of the Underlying Action.

B.     Declaratory Relief

43.    Phoenix hereby incorporates the allegations stated in paragraphs 1 through 42 above as

though set forth fully herein.

44.    There is an actual and justiciable controversy as to whether Zurich and Skanska are

obligated to contribute to the defense and indemnity coverage provided by Phoenix to Skanska

with regard to the Underlying Action.

45.    Phoenix is entitled to Declaratory Judgment in its favor, specifically including judicial

determinations that:

Page 7 - COMPLAINT
                                                                    LETHER LAW GROUP
                                                              1848 WESTLAKE AVENUE N, SUITE 100
                                                                       SEATTLE, WA 98109
                                                               P: (206) 467-5444 F: (206) 467-5544
            Case 3:20-cv-00517-BR              Document 1   Filed 03/27/20    Page 8 of 9



         Zurich was required under its policies and Oregon law to defend and indemnify Skanska

          against claims asserted in the Underlying Action arising from Skanska’s work, acts,

          omissions, fault or liability;

         Phoenix was not required under its policies or Oregon law to defend or indemnify Skanska

          against claims asserted in the Underlying Action arising from Skanska’s work, acts,

          omissions, fault or liability; and

         Zurich’s defense and indemnity coverage obligations for the claims asserted in the

          Underlying Action arising from Skanska’s acts, omissions, fault or liability were not

          limited or negated by the fact Skanska was an additional insured under the Phoenix Policy.

         Because defense and indemnity coverage obligations existed under the Zurich policy,

          Skanska was obligated to satisfy its deductible and/or self-insured retention obligations

          under the insurance policy issued by Zurich.

46.       Phoenix is further entitled to Declaratory Judgment in its favor, specifically including a

judicial determination that Zurich and/or Skanska are obligated to reimburse Phoenix in an

amount up to $207,870.93 for their share of the costs and fees expended by Phoenix to defend

Skanska in the Underlying Action.

47.       Finally, Phoenix is entitled to Declaratory Judgment in its favor, specifically including a

judicial determination that Zurich and/or Skanska are obligated to reimburse Phoenix in an

amount up to $500,000 for their proportionate indemnity obligation under its policy for the

settlement of the Underlying Action.

                                           PRAYER FOR RELIEF

WHEREFORE, Phoenix prays for judgment against Zurich and/or Skanska as follows:



Page 8 - COMPLAINT
                                                                       LETHER LAW GROUP
                                                                 1848 WESTLAKE AVENUE N, SUITE 100
                                                                          SEATTLE, WA 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
           Case 3:20-cv-00517-BR       Document 1      Filed 03/27/20      Page 9 of 9



      1.      Judgment in favor of Phoenix in an amount up to $707,870.93 for its contribution

              and/or equitable contribution claims;

      2.      Declaratory judgment in favor of Phoenix as set forth herein;

      3.      For all interest allowed by law;

      4.      An award for Phoenix’s reasonable attorney fees and recoverable costs in this

              action under ORS 742.061 and/or any other applicable statute or the common law,

              to the extent allowed by law; and

      5.      Such further relief as the Court may deem just and proper.


      DATED this 27th day of March, 2020.


                                             LETHER LAW GROUP


                                              /s/ Thomas Lether
                                             Thomas Lether, OSB # 101708
                                             E-mail: tlether@letherlaw.com
                                             /s/ Eric J. Neal_________________
                                             Eric J. Neal, OSB #110268
                                             E-mail: eneal@letherlaw.com
                                             /s/ Westin McLean            _____
                                             Westin McLean, OSB # 094389
                                             E-mail: wmclean@letherlaw.com
                                             Attorneys for The Phoenix Insurance Company




Page 9 - COMPLAINT
                                                                   LETHER LAW GROUP
                                                             1848 WESTLAKE AVENUE N, SUITE 100
                                                                      SEATTLE, WA 98109
                                                              P: (206) 467-5444 F: (206) 467-5544
